APPEALS OF WILLISON-DENNISON CO. AND HOME REALTY CO.Willison-Dennison Co. v. CommissionerDocket Nos. 4317, 4318.United States Board of Tax Appeals2 B.T.A. 1114; 1925 BTA LEXIS 2153; October 30, 1925, Decided Submitted September 17, 1925.  *2153 Howard L. Robinson, Esq., for the taxpayers.  J. Arthur Adams, Esq., for the Commissioner.  *1114  Before GRAUPNER and TRAMMELL.  The taxpayers appeal from determinations of deficiencies in income and profits taxes for the year 1919 as follows: Willison-Dennison Co$2,874.34Home Realty Co924.18Total deficiencies3,798.52The Commissioner computed tax for 1919 under section 302 of the Revenue Act of 1918 and the taxpayers contend that the tax should be computed under section 303 of that Act.  By stipulation of counsel, this is the only issue involved.  FINDINGS OF FACT.  The taxpayers are affiliated West Virginia corporations, each having its principal place of business at Clarksburg.  The capital stock of the taxpayers was owned in 1919 as follows: Willison-Dennison Co.Home Realty Co.SharesSharesR. B. Willison4824A. F. Dennison4923T. B. Willison11F. C. Deem11W. P. Willison1J. M. Dennison1Total shares10050The Willison-Dennison Co. is engaged in the business of selling real estate on a brokerage basis, renting property for others and operating an insurance*2154  agency.  The Home Realty Co. was organized for the purpose of securing for the Willison-Dennison Co. a return of expenses incurred at the *1115  sale of properties for which a clear title could not be given except by first passing title from the owner to another party, and to hold title to properties in its own name.  The consolidated net income of the taxpayers for 1919 was $16,209.01, of which $5,658.99 was derived from the employment of capital and $10,550.02 was personal-service income.  The consolidated invested capital was $7,338.90, of which $6,764.37 is ascribed to that part of the business employing capital and $574.53 to the personal-service part.  The excess-profits tax computed under section 302 of the Revenue Act of 1918 amounts to $2,641.80, which is less than 20 per cent of the net income of the taxpayers, and section 303 of the Act is, accordingly, not applicable.  DECISION.  The determination of the Commissioner is approved.